United States Court of Appeals
                              For the Eighth Circuit
                           ___________________________

                                   No. 21-2750
                           ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Cyrano R. Irons

                                    Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                   ____________

                           Submitted: January 14, 2022
                             Filed: March 23, 2022
                                 [Unpublished]
                                   ____________

Before BENTON, SHEPHERD, and STRAS, Circuit Judges.
                                   ____________

PER CURIAM.

       Cyrano Irons, who pleaded guilty to a firearm offense, challenges the
criminal-history score assigned at sentencing. Over Irons’s objection, the district
court 1 added two points for a pair of armed-criminal-action convictions. See Mo.
Rev. Stat. § 571.015. We affirm.

      1
        The Honorable David G. Kays, United States District Judge for the Western
District of Missouri.
       Even if we assume that the district court made a mistake in counting those two
offenses, any error was harmless. See United States v. Woods, 670 F.3d 883, 886
(8th Cir. 2012) (explaining that a computational error is “harmless” if it “did not
substantially influence the outcome of the sentencing proceeding” (quotation marks
omitted)). At the sentencing hearing, the court explained that “notwithstanding any
of these . . . calculations, if [Irons] had won every one of the [objections] advanced,
[it] would [have] come out in the same place because of 18 U.S.C. [§] 3553(a),”
meaning that Irons’s sentence was based on the statutory sentencing factors rather
than the allegedly erroneous criminal-history calculation. This is as clear a statement
as any that Irons would have received the same sentence “regardless of which
[criminal-history score] applied.” United States v. Staples, 410 F.3d 484, 492 (8th
Cir. 2005); see United States v. McGee, 890 F.3d 730, 737 (8th Cir. 2018) (holding
that a similar error was harmless).

      We accordingly affirm the judgment of the district court.
                        _______________________________




                                         -2-